Name: 1999/688/EC: Commission Decision of 6 October 1999 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1999) 3192)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic geography
 Date Published: 1999-10-21

 Avis juridique important|31999D06881999/688/EC: Commission Decision of 6 October 1999 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1999) 3192) Official Journal L 271 , 21/10/1999 P. 0041 - 0043COMMISSION DECISIONof 6 October 1999amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m(notified under document number C(1999) 3192)(1999/688/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources(1),Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding 8 m length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds 9 m(2), as amended by Regulation (EC) No 3407/93(3), and in particular Article 2 thereof,(1) Whereas Commission Regulation (EC) No 2851/98(4) establishes, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m, as provided for in Article 10(3)(c) of Regulation (EC) No 894/97;(2) Whereas authorities of the Member States concerned have applied for the information in the above list to be amended; whereas the said authorities have provided all the information supporting their applications under Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1The information in the list annexed to Regulation (EC) No 2851/98 is amended as shown in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 132, 23.5.1997, p. 1.(2) OJ L 346, 11.12.1990, p. 11.(3) OJ L 310, 14.12.1993, p. 19.(4) OJ L 358, 30.12.1998, p. 45.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAA. Datos que se retiran de la lista/Oplysninger, der skal slettes i listen/Aus der Liste herauszunehmende Angaben/Ã £Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ ¿Ã Ã ´Ã ¹Ã ±Ã ³Ã Ã ¬Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿/Information to be deleted from the list/Renseignements Ã retirer de la liste/Dati da togliere dall'elenco/Inlichtingen te schrappen uit de lijst/InformaÃ §Ã µes a retirar da lista/Luettelosta poistettavat tiedot/Uppgifter som skall tas bort frÃ ¥n fÃ ¶rteckningen>TABLE>B. Datos que se aÃ ±aden a la lista/Oplysninger, der skal anfÃ ¸res i listen/In der Liste hinzufÃ ¼gende Angaben/Ã £Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã Ã Ã ¯Ã ¸Ã µÃ ½Ã Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿/Information to be added to the list/Renseignements Ã ajouter Ã la liste/Dati da aggiungere all'elenco/Inlichtingen toe te voegen aan de lijst/InformaÃ §Ã µes a aditar Ã lista/Luetteloon lisÃ ¤ttÃ ¤vÃ ¤t tiedot/Uppgifter som skall lÃ ¤ggas till i fÃ ¶rteckningen>TABLE>